Title: From Abigail Smith Adams to Harriet Welsh, 23 December 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy December 23 1814

The black hair Ribbon is just what was wanted, I thank you for thinking of it. I Should like 8 yds I believe of the Banbest like the pattern inclosed; I like the colour better; tho the Cloth is not quite so fine—they are not any so good, as I had last winter in Black.
amongst the , is there not any Colevain Cotton Shirting like what I bought there winters ago, it was yd Wide at 8/9. I do not expect to get any so now, the pattern you sent was good for the price. Was it yd wide? and how many yd in the piece— Susan Said there was some furniture at a dollar pr yd; a yd and quarter wide, would it do for a sette cover. is it double the width of common furniture
I would not trouble you with so many queries and wants, If I could venture to town myself—but I feel fearfull of getting Cold and Sick; it is the time of year I was taken last year with a Lung fever; and I have not been very well for a week past.
as to the Subject you ask about, Cobbet in his Register says he is the only Man in England who is against the war. it is true he understands our country better than any of their Lordships or, Ambassadors. but if they are all for war, why should we expect peace? It lies wholy with England. our Administration would make peace at any hour, if G B did not insist upon terms to which we cannot, and we ought not to Submit yet tell your Brother, not to run any great Risk—if he Speeks keep nothing long upon hand—we stand upon such sandy gro ground, that it is easy to Slip.—
I have not heard from Caroline yet—come when most convenient to yourself at all times you will give pleasure to your / Friend
Abigail AdamsBe so good as to Send me pr Mr Marston a paper of Ink powder
